245 F.2d 955
Rear Admiral A. M. BLEDSOE, U. S. Navy; Capt. J. J. Greytak, U. S. Navy, et al., Appellants,v.UNITED STATES ex rel. Louis V. BOSCOLA, Appellee.Charles S. THOMAS, Assistant Secretary of Defense for the Navy, et al., Appellants,v.UNITED STATES of America on the Relation of Peter J. SMITH, Appellee.
No. 15225.
No. 15226.
United States Court of Appeals Ninth Circuit.
June 18, 1957.

Appeals from the United States District Court for the Western District of Washington, Northern Division; William J. Lindberg, Judge.
Charles P. Moriarty and Edward J. McCormick, Jr., Asst. U. S. Atty., Seattle, Wash., Joe H. Munster, Jr., Captain, U. S. N., Austin, Tex., for appellants.
Rummens, Griffin, Short & Cressman and Kenneth P. Short, Seattle, Wash., Robert S. Day, Kennewick, Wash., for appellees.
Before POPE and FEE, Circuit Judges, and HAMLIN, District Judge.
PER CURIAM.


1
The appellees in these two appeals, Louis V. Boscola and Peter J. Smith, filed petitions for writs of habeas corpus in the court below which after trial made findings and entered judgments granting the writs and ordering their release and discharge from further restraint by the respondents, the appellants here. The facts are fully set forth in the opinion of the district court, United States ex rel. Boscola v. Bledsoe; United States ex rel. Smith v. Thomas, D.C., 152 F. Supp. 343. The judgments are affirmed for the reasons and upon the grounds set forth in the opinion of the district court.